Citation Nr: 0304179	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for vitiligo of the 
arms and chest.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Son


ATTORNEY FOR THE BOARD

Elizabeth Spaur


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  That decision denied a compensable rating for 
vitiligo of the arms and chest and found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral hearing loss.

The veteran testified before a Member of the Board at a 
hearing held at the RO in May 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The medical evidence does not reasonably show that the 
veteran's vitiligo affects exposed areas of skin, or is 
manifested by exfoliation, exudation or itching involving an 
exposed surface or extensive area.


3.  The veteran's claim for service connection for bilateral 
hearing loss was denied in a March 1989 letter confirming a 
January 1989 rating decision.  The veteran did not file an 
appeal within one year of notification of the decision or the 
letter.

4.  The evidence received since the March 1989 decision does 
not bear directly and substantially upon the issue of 
entitlement to service connection for bilateral hearing loss, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Vitiligo of the arms and chest is not compensable 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002); 67 Fed. Reg. 49,590-49,599 (July 31, 2002).

2.  The January 1989 rating decision and March 1989 letter, 
which denied service connection for bilateral hearing loss, 
are final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  Evidence received since the March 1989 letter, which 
continued the denial of service connection for bilateral 
hearing loss, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that substantial 
revisions have been made to the laws and regulations 
concerning the VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act (VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his skin condition.  There is no indication of 
additional relevant medical evidence, identified by the 
veteran, which has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Finally, the Board notes that by letter of November 2002 the 
veteran was notified of the change in the rating criteria for 
his skin disorder, effective August 30, 2002.  He was advised 
that he could submit additional evidence or argument.  He has 
not responded to this notice.

II.  Increased Rating for Vitiligo of
the Arms and Chest

Factual Background

Service medical records indicate that the veteran was 
diagnosed with tinea versicolor in April 1951.  A December 
1952 treatment note stated that the veteran was seen for an 
undetermined rash on his back and arms.  A rash on his trunk 
and arms was noted on the January 1953 separation 
examination.

A May 1953 VA treatment and progress record reported a 
diagnosis of vitiligo of the chest and arms.

Service connection for vitiligo of the arms and chest was 
granted in a July 1953 rating decision.  That decision 
assigned an initial noncompensable rating.

The veteran filed a claim for an increased rating for 
vitiligo of the chest and arms in April 2001.

A July 2001 VA skin examination noted that the veteran had 
been diagnosed with vitiligo of the arms and chest in 
service.  The examiner noted residual white patches of the 
skin surrounded by areas of normal pigmentation.  The veteran 
reported symptoms consisting of occasional itching and 
irritation.  He was under no treatment.  On examination, 
there were small areas of vitiligo involving the arm and 
chest.  There was no ulceration, no crusting and no 
exfoliation noted at that time.  Color photographs made at 
this time are of record.  

The veteran testified before a Member of the Board at a 
hearing held at the RO in May 2002.  The veteran stated that 
the rash was on his chest, extending down his rib cage.  He 
indicated that he experienced itching, two to three times a 
day, which sometimes kept him awake at night.  He testified 
that his rash kept him from going swimming, or removing his 
shirt because he was self-conscious.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that during the pendency of this appeal, 
changes were made in July 2002 to the Schedule of Rating 
Disabilities for skin conditions as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code Series 7800.  Where the law or 
regulations changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the regulations effective prior to August 30, 2002, 
most skin disorders were rated as eczema.  When lesions are 
accompanied by ulceration and extensive exfoliation or 
crusting and systemic or nervous manifestations, or are 
exceptionally repugnant, a 50 percent evaluation is assigned.  
If there is constant exudation or itching, extensive lesions 
or marked disfigurement a 30 percent evaluation is assigned.  
A 10 percent evaluation is appropriate where there is 
exfoliation, exudation or itching if involving an exposed 
surface or extensive area.  With slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the regulations effective as of August 30, 2002, 
vitiligo is rated under Diagnostic Code 7823.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Under this diagnostic code 
vitiligo with exposed areas affected is rated as 10 percent 
disabling.  Vitiligo with no exposed areas affected is 
noncompensable.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a compensable rating 
for vitiligo of the arms and chest under either the old or 
new criteria.

Under the criteria in effect prior to August 30, 2002, a 10 
percent evaluation is appropriate where there is exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Although the veteran reported occasional itching and 
irritation at the July 2001 VA examination, the examiner 
noted no ulceration, crusting or exfoliation.  Diagnostic 
Code 7806 does contemplate a 10 percent rating for itching 
involving an exposed surface or extensive area.  The 
veteran's vitiligo was not noted to be in an exposed area.  
In addition, the July 2001 VA examination report specifically 
noted small areas of vitiligo.

A compensable rating is also not available under the criteria 
in effect as of August 30, 2002.  A 10 percent rating is only 
warranted when vitiligo affects exposed areas.  As noted 
above, the veteran's vitiligo has not been noted on exposed 
areas.  Accordingly, a compensable rating is not warranted 
under the new criteria.  See 67 Fed. Reg. 49,590-49,599 (July 
31, 2002).

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims symptoms related to his 
vitiligo are worse than the noncompensable rating 
contemplates, the Board finds that the medical findings do 
not support such an assertion.  The Board attaches greater 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support of 
a claim for monetary benefits.  Moreover, the photographs 
support the minimal clinical findings in this case.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.  

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's vitiligo alone has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


III.  New and Material Evidence for
Service Connection for Bilateral Hearing Loss

Factual Background

Service medical records indicate that voice whisper tests 
were 15/15 at both the November 1950 preinduction examination 
and the January 1953 separation examination.  The service 
medical records are otherwise negative for complaints related 
to hearing.

Service personnel records show that the veteran served with 
an artillery unit in Korea.

November and December 1987 insurance records noted a 
diagnosis of sensorineural hearing loss.  A November 1988 
bill showed that the veteran purchased hearing aids.

The veteran filed a claim for service connection for 
bilateral hearing loss in December 1988.

A January 1989 rating decision denied service connection for 
bilateral hearing loss.  He was notified of the decision and 
of his right to appeal.

October 1987 private treatment notes, received in February 
1989, stated that the veteran reported being exposed to a 
great deal of loud noise during his service in the Korean 
War.  A history of noise exposure in both his occupation and 
in the military was noted.  The diagnosis was bilateral 
sensorineural hearing loss as a result of acoustic trauma.

A March 1989 letter to the veteran confirmed the denial of 
his claim.  The veteran did not file an appeal with regard to 
his claim.

A November 2000 VA audiometric examination (summarized in May 
2001) indicated moderate, bilateral sensorineural hearing 
loss.  Auditory thresholds greater than 40 decibels were 
reported in both ears.  A January 2001 VA treatment note 
reported that the veteran was fitted with binaural hearing 
aids.  

The veteran filed to reopen his claim for service connection 
for bilateral hearing loss in April 2001.

A July 2001 VA general medical examination report noted that 
the veteran was a retired truck driver.  The examiner 
diagnosed the veteran with bilateral hearing loss.  The 
examiner did not comment on the etiology of the veteran's 
hearing loss.

The veteran and his son testified before a Member of the 
Board at a hearing held at the RO in May 2002.  The veteran 
stated that he first noticed his hearing loss two to three 
months after leaving service.  He testified that he was 
stationed with an artillery unit and was exposed to artillery 
fire every day, to every other day, for about three to four 
hours, sometimes all day.  The veteran reported that he tried 
to get treatment for his hearing loss after service, but was 
unable to do so.  The veteran's son testified that he wrote a 
letter, on behalf of his father, about twenty years ago, 
trying to help him get treatment for his hearing loss.  The 
veteran's son also stated that his father was a truck driver 
working off beverage trucks for his whole career, where he 
was not exposed to loud noises.  The veteran's son testified 
that there was "a direct correlation [between] the war" and 
his father's hearing loss.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in March 1989.  
In Evans, the United States Court of Appeals for Veterans 
Claims (the Court) indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not provided evidence 
since the previous RO decisions that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss.  
See 38 C.F.R. § 3.156(a).

At the time of the January 1989 rating decision, the veteran 
had submitted his service medical records, December 1987 
insurance records, and a November 1988 bill for hearing aids.  
The rating decision stated that veteran had not submitted any 
evidence showing incurrence or aggravation in service, or 
evidence of continuity and chronicity of hearing loss from 
discharge to the date of the decision.  The RO confirmed the 
denial in March 1989 after reviewing the private treatment 
records from October 1987.

Since the March 1989 letter, the appellant has not brought 
forth competent evidence establishing a nexus between the 
veteran's current bilateral hearing loss and service.  The 
evidence submitted since the March 1989 letter consists of VA 
treatment reports dated November 2000 to May 2001, and the 
testimony of the veteran and his son at a hearing held before 
a Member of the Board at the RO in May 2002.

The medical records submitted by the veteran can be 
considered new evidence as they were not of record at the 
time of the previous decision.  However, these records only 
note a diagnosis of bilateral hearing loss.  They do not 
provide any information regarding a nexus between the 
veteran's current disability and service.  In this regard 
they are cumulative, as the October 1997 private treatment 
notes and the December 1997 insurance bill both noted a 
diagnosis of bilateral hearing loss. Thus, these records 
provide no basis to reopen the previously denied claim for 
service connection for bilateral hearing loss.

To the extent that the veteran and his son contend that his 
bilateral hearing loss had its origins in service, these 
statements and testimony cannot be deemed new and material 
for two reasons.  First the veteran asserted such an argument 
at the time of his 1988 claim and thus his contentions are 
simply cumulative of evidence which was previously of record 
and thus are not new and material.  38 C.F.R. § 3.156(a) 
(2001); see Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Second, the veteran and his son are lay people and cannot 
speculate on medical issues involving the etiology of a 
disability.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, for the reasons explained above, the Board has 
determined that since the last denial in March 1989, the 
veteran has not submitted new and material evidence to reopen 
the claim for service connection for bilateral hearing loss, 
and the petition to reopen such a claim is denied.


ORDER

Entitlement to a compensable rating for vitiligo of the chest 
and arms is denied.

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

